DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-19 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gitschlag et al. (US 7,121,422) in view of Branch (2010/0163450).
	Regarding claim 1, Gitschlag et al. discloses a method of forming a plate 10, comprising:
	providing a sheet of foam (col. 4, line 29-45);
	thermoforming the foam into a plate comprising (col. 4, line 62-67):
		a bottom wall having an outer perimeter, an upper surface, and a lower support surface defining a horizontal reference place (col. 4, line 45-55, fig. 1-8);
		a sidewall extending upwardly and outwardly from the outer perimeter at an angle “a” (col. 4, line 45-55, col. 5, line 4015, 65-67, col. 6, line 1-2, fig. 1-8);
		a rim extending laterally outwardly from an upper edge of the sidewall; and 
		a turndown flange extending downwardly from an outer edge of the rim and terminating at a free end (col. 5, line 10-20, col. 6, line 14-20), fig. 1-8).
	Gitschlag et al. does not teach wherein the sheet of foam is PET foam, and wherein the angle is between about 30 degree to about 35 degree relative to a vertical axis perpendicular to the horizontal reference plane. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the sidewall angle since there is no evidence of criticality of the claimed range for producing unexpected results.
	Branch teaches a container comprising PET foam is formed by thermoforming (para 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use PET foam for forming the plate in the method of Gitschlag et al. since Branch teaches that PET is preferred for many of the containers and especially food containers because those materials are especially desirable for, and recognized by the FDA for direct food contact (para 28).
	Regarding claim 2, Gitschlag et al. does not teach wherein the angle “a” of the sidewall relative to the vertical axis is about 34.25 degree. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the sidewall angle since there is no evidence of criticality of the claimed angle for producing unexpected results.
	Regarding claim 4, Gitschlag et al. as modified by Branch teaches wherein the plate consists essentially of PET foam (para 22).
	Regarding claim 5, Gitschlag as modified by Branch does not teach wherein the PET has a basis weight between about 10.5 and 20 grams per 100 square inches. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the basis weight of the PET in the method of Gitschlag et al. since there is not evidence of the criticality of the claimed range for producing unexpected results. 
	Regarding claim 6, Gitschlag et al. does not teach wherein with the plate supported at a location proximate the outer perimeter, a load between about 0.75 and 2.1 pounds applied at a center of the plate deflects the plate about 1.0 inch as measured at the center of the plate.  However, Gitschlag et al. teaches by having a substantially circular food-contact area that is slightly doomed, the rigidity of the food holding portion of the plate is enhanced. Structural integrity is increased as the weight of the supported load is spread to the periphery of the substantially circular food-contact area (col. 3, line 23-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the load deflection in the method of Gitschlag et al. since Gitschlag et al. teaches that the load deflection is a result of the rigidity of the plate.
	Regarding claim 7, Gitschlag et al. does not teach wherein the plate comprises a strength to weight ratio of between about 0.12 and 0.18 pound of force per gram. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the strength to weight ratio in the method of Gitschlag et al. in order to optimize physical property such as the rigidity of the plate.
	Regarding claim 8, Gitschlag et al. does not teach wherein the plate has a maximum thickness between about 0.03 and 0.10 inch. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the plate in order to maximize structural strength and rigidity of the plate (col. 5, line 65 to col. 6, line 2).
	Regarding claim 9, Gitschlag et al. does not teach wherein a pressure required to puncture the plate is between about 1480 and 3840 pounds per square inch. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the puncture pressure in the method of Gitschlag et al. since the puncture pressure is a function of the rigidity of the plate.
	Regarding claim 10, Gitschlag et al. does not teach wherein a load required to puncture the plate is between about 1.04 and 2.7 pounds applied over an area of about 0.000707 square inch. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the puncture load in the method of Gitschlag et al. since the puncture load depends on the rigidity of the plate.
	Regarding claim 11, Gitschlag et al. discloses wherein the bottom wall has a convex shape in cross-sectional side view extending upwardly and inwardly from the outer perimeter (col. 6, lien 35-60).
	Regarding claim 12, Gitschlag et al. discloses wherein the outer perimeter of the bottom wall defines a circle in plan view (col. 4, line 45-55, fig. 2).
	Regarding claim 13, Gitschlag et al. discloses wherein a bottom-sidewall interface is defined between the bottom wall and the sidewall, the bottom-sidewall interface having a radius in cross-sectional side view (col. 5, line 4-10, fig. 1-8).
	Regarding claim 14, Gitschlag et al. does not teach wherein the radius of the bottom-sidewall interface is about 0.63 inch. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the radius of the bottom-sidewall interface in the method of Gtischlag et al. in order to facilitate placing food on the plate 10 and keeping the food from sliding off the plate 10.
	Regarding claim 15, Gitschlag et al. discloses wherein the sidewall has an overall sidewall height “sh” defined vertically between the horizontal reference plane and the upper edge of the sidewall (col. 5, line 4-15, col. 6, line 1-2, fig. 1-8). Gitschlag et al. does not teach wherein the sidewall height “sh” is between 0.7 inch and 1.0 inch. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the sidewall height of the plate since it’s merely a design choice.
	Regarding claim 16, Gitschlag et al. discloses wherein a sidewall-rim interface is defined between the sidewall and the rim, the sidewall-rim interface having a radius in cross-sectional side view (col. 5, line 10-20, fig. 1-8).
	Regarding claim 17, Gitschlag et al. does not teach wherein the radius of the sidewall-rim interface is about 0.24 inch. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the radius of the sidewall-rim interface since it’s merely a design choice. 
	Regarding claims 18-19, Gitschlag et al. discloses wherein the rim width “rw” defined laterally between the upper edge of the sidewall and the outer edge of the rim (col. 5, line 4-15, col. 6, line 14-18, fig. 1-8). Gitschlag et al. does not teach wherein the rim width is between about 0.30 and 0.5 inch. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the rim width since it’s just a design choice. 
	Regarding claim 21 Gitschlag et al. discloses wherein a rim-turndown interface is defined between the rim and the turndown flange, the rim-turndown interface having a radius in cross-sectional side view (col. 5, line 25-30, col. 6, lien 14025, fig. 1-8).
	Regarding claim 22, Gitschlag et al. does not teach wherein the radius of the rim-turndown interface is about 0.37 inch. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the radius of the rim-turndown interface since it’s just a design choice. 
	Regarding claims 23-24, Gitschlag et al. discloses wherein the turndown flange has a turndown height “tdh” defined vertically between the outer edge of the rim and the free end (col. 5m, line 25-30, col. 6, lien 14-25, fig. 1-8). Gitschlag et al. does not teach the turndown height is between about 0.06 and 0.44 inch. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the turndown height since it’s a matter of design choice. 
	Regarding claim 25 Gitschlag et al. discloses wherein the rim has a rim width “rw” defined laterally between the upper edge of the sidewall and the outer edge of the rim (col. 5, line 4-15, col. 6, lien 14-18, fig. 1-8). Gitschlag et al. does not teach wherein the ratio of the turndown height to the rim width is about 1:2.19. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of tdh to rw in the method of Gitschlag et al. since it’s a matter of design choice. 
	Regarding claim 26, Gitschlag et al. does not teach wherein the plate has a maximum lateral cross dimension “d” in plan view of less than 10.5 inches. However, it would have been obvious to one of ordinary skill int the art before the effective filing date of the claimed invention to optimize the dimension of the plate in the method of Gitschlag et al. since it’s a matter of design choice. 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gitschlag et al. in view of Branch as applied to claim 1 above, and further in view of Becraft et al. (2010/0255162).
	Regarding claim 3, Gitschlag et al. as modified by Branch does not teach wherein the PET is amorphous PET foam. However, Becraft et al. teaches a tray comprising amorphous PET foam (para 86). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an amorphous PET foam in the method of Gitschlag et al. since Becraft et al. teaches that amorphous PET foam is a suitable material known in the art of thermoformed foam tray.  
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gitschlag et al. in view of Branch as applied to claim 1 above, and further in view of Unger (US 3,720,365).
	Regarding claim 20, Gitschlag et al. does not teach wherein an upper surface of the rim comprises an indicia. However, Unger teaches a foam plate, wherein an upper surface of the rim comprises an indicial (col. 1, line 50-65, col. 2, lien 34-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gitschlag et al. with the indicia as taught by Unger in order to make the plate more aesthetically appealing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        /CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742